DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Lee on 4/12/2021.

The application has been amended as follows: 

In the claims:

In claims 1, 5, and 12, the phrase “…a first control signal from an outside…” as found in line 6 of each claim has been amended to read --…a first control signal from an outside source…--.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3, 5, 7-10, and 12 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a liquid crystal display device that displays an input video signal, the liquid crystal display device comprising: a first liquid crystal display panel and a second liquid crystal display panel disposed to be laminated; a gamma corrector that generates a corrected video signal by performing gamma correction decided depending on a first control signal input from an outside source with respect to the video signal; a first video signal generator that generates a first video signal for the first liquid crystal display panel using the corrected video signal; and a second video signal generator that generates a second video signal for the second liquid crystal display panel using the first video signal, wherein the gamma corrector performs the gamma correction using at least two types of gamma characteristics, and the two types of the gamma characteristics are a gamma characteristic for emphasizing contrast of a video displayed on the liquid crystal display device and a gamma characteristic for stereoscopically displaying the video displayed on the liquid crystal display device.

Independent claim 5 is allowed since the claim recites a liquid crystal display device, that displays an input video signal, the liquid crystal display device comprising: a first liquid crystal display panel and a second liquid crystal display panel disposed to be laminated; a gamma corrector that generates a corrected video signal by performing gamma correction decided depending on a first control signal input from an outside source with respect to the video signal; a first video signal generator that: generates a first video signal for the first liquid crystal display panel using the corrected video signal; performs a stereoscopic vision suppression processing of suppressing stereoscopic vision due to parallax on the corrected video signal with strength depending on a second control signal input from the outside using at least two types of filtering processing; and a second video signal generator that generates a second video signal for the second liquid crystal display panel using the first video signal.
Claims 7 and 8 are allowed as being dependent upon aforementioned independent claim 5.
Independent claim 12 is allowed since the claim recites a liquid crystal display device that displays an input video signal, the liquid crystal display device comprising: a first liquid crystal display panel and a second liquid crystal display panel disposed to be laminated; a gamma corrector that generates a corrected video signal by performing gamma correction decided depending on a first control signal input from an outside source with respect to the video signal; a first video signal generator that generates a first video signal for the first liquid crystal   display panel using the corrected video signal; and 
The closest prior art by Nakai et al. (hereinafter Nakai – US Doc. No. 20090147186) discloses an LCD display system comprising two LCD displays, two LCD signal generators and a gamma correction unit which corrects the gamma values for both first and second display signals.  Nakai does not disclose a liquid crystal display device that displays an input video signal, the liquid crystal display device comprising: a first liquid crystal display panel and a second liquid crystal display panel disposed to be laminated; a gamma corrector that generates a corrected video signal by performing gamma correction decided depending on a first control signal input from an outside source with respect to the video signal; a first video signal generator that generates a first video signal for the first liquid crystal display panel using the corrected video signal; and a second video signal generator that generates a second video signal for the second liquid crystal display panel using the first video signal, wherein the gamma corrector performs the gamma correction using at least two types of gamma characteristics, and the two types of the gamma characteristics are a gamma characteristic for emphasizing contrast of a video displayed on the liquid crystal display device and a gamma characteristic for stereoscopically displaying the video displayed on the liquid crystal display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694